Name: Council Regulation (EEC) No 3052/83 of 17 October 1983 opening, allocating and providing for the administration of a Community tariff quota for rosin, including 'brais rÃ ©sineux' , falling within subheading 38.08 A of the Common Customs Tariff (1984)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 11 . 83 Official Journal of the European Communities No L 304/5 COUNCIL REGULATION (EEC) No 3052/83 of 17 October 1983 opening, allocating and providing for the administration of a Community tariff quota for rosin, including 'brais rÃ ©sineux', falling within subheading 38.08 A of the Common Customs Tariff ( 1984) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 28 thereof, Having regard to the draft Regulation submitted by the Commission, Whereas production in the Community of rosin fall ­ ing within subheading 38.08 A of the Common Cus ­ toms Tariff is currently insufficent to meet the requirements of the processing industries in the Community ; whereas , consequently, Community supplies of products of this type currently depend to a considerable extent on imports from third coun ­ tries ; whereas the most urgent Community require ­ ments for the product in question should be met immediately on the most favourable terms ; whereas a nil duty Community tariff quota should therefore be opened within the limits of an appropriate amount ; whereas , in order not to jeopardize the bal ­ ance of the market for this product and to ensure parallel development in outlets for Community production and satisfactory security of supplies for user industries , the volume of the Community tariff quota should be fixed at 1 1 000 tonnes ; Whereas it is in particular necessary to ensure for all Community importers equal and uninterrupted access to the abovementioned quota and uninter ­ rupted application of the rate laid down for that quota to all imports of the product concerned into all Member States until the quota has been used up ; whereas, having regard to the above principles , the Community nature of the quota can be respected by allocating the Community tariff quota among the Member States ; whereas, in order to reflect as accur ­ ately as possible the true trend of the market in the product in question, such allocation should be in proportion to the requirements of the Member States, calculated by reference to the statistics for imports from non-preferential third countries over a representative reference period and also to the economic outlook for the quota period in question ; Whereas, on the basis of the statistics at present available , imports into the Member States in 1980, 1981 and 1982 of the product concerned, originating in these countries, have developed as follows and represent the following percentages of total imports into the Community ; Member States 1980 1981 1982 tonnes % tonnes % tonnes % Benelux 3 370 15,93 3 749 31,69 1 120 16,82 Denmark 48 0,23 77 0,65 213 3,20 Germany 5 527 26,12 2 594 21,93 3 105 46,62 Greece 29 0,13 0 0 0 0 France 6410 30,29 3 062 25,88 213 3,20 Ireland 0 0 0 0 0 0 Italy 1 486 7,02 204 1,73 120 1,80 United Kingdom 4 291 20,28 2 144 18,12 1 889 28,36 Whereas, taking into account these figures and the foreseeable development of the product concerned during 1984, the initial shares may be fixed approxi ­ mately at the following percentages ; 0,08 s 12,98 0,04 5,04 23,76 Greece France Ireland Italy United Kingdom Benelux Denmark Germany 19,67 1,56 36,88 Whereas , in order to take into account import trends for the product concerned in the various Member No L 304/6 Official Journal of the European Communities 5 . 11.83 free of customs duties under other preferential tariff arrangements . 3 . Within the limits of this tariff quota, Greece shall apply duties calculated in accordance with the relevant provisions laid down in the 1979 Act of Accession . Article 2 1 . The tariff quota referred to in Article 1(1 ) shall be divided into two instalments . 2 . The first instalment, amounting to 1-0 500 tonnes, shall be shared among the Member States ; the shares, which, subject to Article 5 , shall be valid until 31 December 1984, shall be as follows : States, the quota amount should be divided into two instalments , the first being shared among the Mem ­ ber States and the second constituting a reserve to cover at a later date the requirements of those Mem ­ ber States which have used up their initial quota share ; whereas , in order to give importers in each Member State a certain degree of security, the first instalment of the Community quota might under the circumstances be fixed at approximately 95 % of the quota volume ; Whereas the Member States' initial shares may be used up at different times ; whereas, in order to take this fact into account and avoid any break in contin ­ uity, any Member State which has almost used up its initial quota share should draw an additional share from the reserve ; whereas this must be done by each Member State as and when each of its addi ­ tional shares is almost used up, and repeated as many times as the reserve allows ; whereas the initial and additional shares must be valid until the end of the quota period ; whereas this method of adminis ­ tration requires close cooperation between the Member States and the Commission, and the latter must be in a position to monitor the extent to which the quota volume has been used up and to inform the Member States thereof ; Whereas if, at a given date in the quota period, a substantial quantity remains unused, it is essential that that Member State should return a significant proportion to the reserve to prevent a part of any tariff quota from remaining unused in one Member State when it could be used in others ; Whereas , since the Kingdom of Belgium, the King ­ dom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly repre ­ sented by the Benelux Economic Union, any mea ­ sure concerning the administration of the quota shares allocated to that economic union maybe car ­ ried out by any of its members , ( tonnes) Benelux 2 065 Denmark 164 Germany 3 872 Greece 8 France 1 363 Ireland 4 Italy 529 United Kingdom 2 495 3 . The second instalment of 500 tonnes shall con ­ stitute the reserve . Article 3 1 . If 90 % or more of any Member State 's initial share as specified in Article 2 (2), or 90 % of that share minus the portion returned to the reserve where Article 5 has been applied, has been used up, then, to the extent- permitted by the amount of the reserve, that Member State shall forthwith , by noti ­ fying the Commission, draw a second share equal to 10 % of its initial share , rounded up where necessary to the next unit . 2 . If, after its initial share has been used up, 90 % or more of the second share drawn by a Member State has been used up, then, to the extent permitted by the amount of the reserve, that Member State shall , in accordance with the conditions laid down in paragraph 1 , draw a third share equal to 5 % of its initial share . 3 . If, after its second share has been used up, 90 % or more of the third share drawn up by a Member State has been used up, that Member State shall , in accordance with the conditions laid down in para ­ graph 1 , draw a fourth share equal to the third . This process shall continue until the reserve is used up. HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1984, the Com ­ mon Customs Tariff duty for rosin , including 'brais resineux', falling within subheading 38.08 A shall be totally suspended within the limits of a Community tariff quota of 1 1 000 tonnes . 2 . Imports of the product in question may not be charged against this tariff quota if they are already 5 . 11.83 Official Journal of the European Communities No L 304/7 to this end, notify the amount of that balance to the Member State making the last drawing. 4. By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares smaller than those fixed in those paragraphs if there is reason to believe that they might not be used up. It shall inform the Commission of its reasons for applying this paragraph . Article 4 Additional shares drawn pursuant to Article 3 shall be valid until 31 December 1984. Article 7 1 . The Member States shall take all measures necessary to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their accumulated shares of the tariff quota . 2 . The Member States shall ensure that importers of the product in question have free access to the shares allocated to them . 3 . The Member States shall charge the imports of the product concerned against their shares as and when the product is entered with customs auth ­ orities for free circulation . 4. The extent to which a Member State has used up its shares shall be determined on the basis of the imports charged under the conditions set in para ­ graph 3 . Article 5 The Member States shall return to the reserve, not later than 1 October 1984, the unused portion of their initial share which, on 15 September 1984, is in excess of 20% of the initial volume. They may return a larger quantity if there are grounds for believing that this quantity may not be used . The Member States shall notify the Commission, not later than 1 October 1984, of the total quantities of the products in question imported up to 15 Sep ­ tember 1984 and charged against the tariff quotas and of any quantity of the initial shares returned to the reserve . Article 8 At the Commission's request, the Member States shall inform it of imports actually charged against their shares . Article 9 The Member States and the Commission shall co ­ operate closely to ensure that this Regulation is complied with . Article 6 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 and 3 and, as soon as it is notified, inform each Member State of the extent to which the reserves have been used up. It shall inform the Member States, not later than 5 October 1984, of the amount in the reserve after quantities have been returned thereto pursuant to Article 5 . It shall ensure that the drawing which exhausts any reserve does not exceed the balance available and, Article 10 This Regulation shall enter into force on 1 January 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 17 October 1983 . For the Council The President G. VARFIS